DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29 Nov 2021 has been entered.  Claims 3-6, 9-12, and 14-16 are pending in the application.  Claims 3-6, 9-12, and 14-16 are currently amended.  Applicant’s amendment to the Drawings, Specification, and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 31 Aug 2021.
The Notice of Allowance mailed 24 Jan 2022 incorrectly stated claim 13 as still pending while it had been previously canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Haas (#35174) on 09 Dec 2021.

The application has been amended as follows: 
Claim 3, Ln. 8 has replaced “atmosphere” with --atmosphere, wherein the generating of the first pressure and the generating of the second pressure are configured to occur simultaneously--
Claim 14, Ln. 15 has replaced “operating the second pressure generating device” with --operating the second pressure generating device to generate the second pressure while the first pressure generating device generates the first pressure--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s assertion that the amended claims overcome the prior rejection based on Cullen et al. (U.S. Pub. 2015/0335851) (Pg. 8-9). The prior 35 U.S.C. 102(a)(1) rejection is thus withdrawn.
The other prior art closest to the instant claims is the previously cited Sung (U.S. Pub. 2010/0282260). Sung teaches two pressure generating devices (Fig. 1 #11, 20) which can both draw from atmosphere (Fig. 3 #11 through #131 – ¶0014 and Fig. 2 #20 through #23 – ¶0015). However, in order for respirator 11 to draw air through natural-air inlet 131 the control valve 133 must be in the position illustrated in Fig. 3 where air-purifier inlet 132 is closed (¶0014). With air-purifier inlet 132 closed the respirator 11 will not receive air from air purifier 20 and thus air purifier 20 will not be operated to generate a pressure. Thus, Sung fails to teach or suggest simultaneous generation of pressures from atmosphere of both a number of first pressure generating devices and a number of second pressure generating devices.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785